Case 1:18-cV-06279-VEC Document 17 Filed 10/05/18 Page 1 of 1

mullins swiss nis'rmc'r count
soUTHERN i)ls'.rRICT oF NEW Yoi'< n

RICHY STUART,

 

Plaintiff,
_ against m Case No, l. : ] 8~€v~06279~VEC

CHASE BANK UsA, N.A.,
sTIPULA'I‘IoN oF DISMISSAL

Defendant.

 

 

IT IS HEREBY STlPULATED AND AGREED by and between the undersigned counsel
for plaintiff Richy Stuart (“Stuart”) and defendant Chase Banl< USA, N.A. (“Chase”) that, pursuant
to FRCP 41(3)(1)(A)(ii), the claims by Stuart against Chase in the captioned matter having been
settled, all causes of action brought by Stuart against Chase in this proceeding are hereby
discontinued in their entirety, With prej udice, and Without costs to either party.

Dared; septemberZ`/Z 2018
KROHN & MOSS, LTD. THE LAW OFFICE OF

Al'torneys for Plainz‘ij”Richy Stuart CHRISTOPHER B. TURCOTTE, P.C.
Attorneysfor nda/m Chase Bank USA,

By;v%//“~\ NA M

 

 

Adam T. Hin Chn%phe?B/Turc&ie
l() N. Dearbom Street, 3rel Floor 575 Madison Avenue Suite 1006
Chicago, Illinois 60602 New York, New York 10022

(;312) 578-9428 (212) 937-8499

